Citation Nr: 1626619	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the Veteran filed a timely substantive appeal as to the February 2003 denial of service connection for bilateral Achilles tendon nodules.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from May 1992 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that in July 2011, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, which indicated that he wanted a BVA hearing in Washington, D.C.  A Central Office hearing was scheduled for May 12, 2016.  That day, the representative indicated that the Veteran informed his department service officer six weeks previously that he no longer wanted to travel to Washington, D.C., and wanted a video conference hearing instead.  As the Veteran apparently expressed his intent to change his hearing venue six weeks prior to the scheduled hearing, the Board finds that this case should be returned to the RO to arrange for a videoconference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest available opportunity.  Appropriate notice to the Veteran's representative should also be provided.  If he no longer desires a hearing, he should withdraw his request in writing to the AOJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




